DETAILED ACTION
1.	The applicant’s amendment filed 03/19/2021 was received. Claims 1, 4 & 6 were amended. Claims 2 & 7 were cancelled. Claims 3 & 5 were previously cancelled.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 08/15/2019 & 03/13/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawing Objections
4.	The drawing objections in the Office Action issued on 09/22/2020 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-2, 4 & 6 are withdrawn per amendments of claim 1.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Yamawaku et al. (US 2014/0170859 A1) of claims 1-2 & 4 are withdrawn per cancellation of claim 2 and amendments of claim 1.

withdrawn per amendments of claim 1.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2018/0068835 A1: [0017]; [0022]-[0031]; fig. 1-3.

Reasons for Allowance
9.	Claims 1, 4 & 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A plasma processing apparatus comprising: 
a process chamber in which a sample is plasma-processed; 
a dielectric window which airtightly seals an upper part of the process chamber; 
an inductive antenna which is disposed at an upper part of the dielectric window and forms an induction magnetic field;
a radio frequency power source which supplies radio frequency power to the inductive antenna;
a Faraday shield to which the radio frequency power is supplied from the radio frequency power source and which is disposed between the dielectric window and the inductive antenna;
a first variable capacitor electrically coupled at a first end to said inductive antenna and, at a second end, said first variable capacitor is also electrically coupled to (1) a first end of a second variable capacitor which is electrically coupled in series with 
a control device configured to control an electrostatic capacity of the first variable capacitor such that the current monitored by said ammeter is a minimum
predetermined value.” The closest prior art of record Yamawaku et al. (US 2014/0170859 A1), does not teach nor suggest “a first variable capacitor electrically coupled at a first end to said inductive antenna and, at a second end, said first variable capacitor is also electrically coupled to (1) a first end of a second variable capacitor which is electrically coupled in series with an inductance coil to form a series resonant circuit, a second end of said inductance coil being electrically coupled to ground, and to (2) a first end of an ammeter which monitors a current flowing to the Faraday shield and which is electrically coupled at a second end with said Faraday shield; and
a control device configured to control an electrostatic capacity of the first variable capacitor such that the current monitored by said ammeter is a minimum
predetermined value” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717